In The

                                  Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                 NO. 09-12-00048-CR
                               _________________

                     GERALD GLENN NUGENT JR., Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the 253rd District Court
                          Liberty County, Texas
                         Trial Cause No. CR28370
________________________________________________________________________

                                        ORDER

       The clerk’s record in the above styled and numbered cause was filed March 16,

2012, and the reporter’s record was filed May 25, 2012. On July 31, 2012, the Court

granted an extension of time to file the brief, noting that the extension was a “FINAL

EXTENSION.” Counsel for appellant did not file a brief, but on September 17, 2012,

appellant requested that the record be supplemented with a hearing. On November 2,

2012, the court reporter notified the Court that no additional hearings had been recorded.

On November 6, 2012, the appellant’s court-appointed attorney, Scott Pawgan, was


                                            1
notified that neither the brief of the appellant nor a motion for extension of time to file

the brief has been filed. Counsel submitted an additional request for an extension but did

failed to submit a brief with his request. Although the brief of the appellant was due to be

filed August 28, 2012, the brief has not been filed.

       We abate the appeal and remand the case to the trial court to conduct a hearing at

which a representative of the State, counsel for the appellant, and the appellant shall be

present in person. See Tex. R. App. P. 38.8(b)(3). We direct the trial court to determine

whether or not appellant desires to pursue his appeal. If appellant desires to pursue his

appeal, we direct the trial court to determine why the brief of the appellant has not been

filed and whether good cause exists for appointed counsel, Scott Pawgan, to be relieved

of his duties as appellate counsel and replaced by substitute counsel. See Tex. Code

Crim. Proc. Ann. art. 26.04(j)(2) (West Supp. 2012). If the trial court determines that

good cause exists to relieve appointed counsel of his duties, we direct the trial court to

appoint substitute counsel.

       The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge are to

be filed on or before December 31, 2012.

       ORDER ENTERED November 29, 2012.
                                                               PER CURIAM

Before McKeithen, C.J., Kreger and Horton, JJ.

                                             2